In a special proceeding under section 608 of the Insurance Law, to permit petitioner to file and to compel the MVAIG to accept a notice of claim, the MVAIG appeals from an order of the Supreme Court, Kings County, entered July 10, 1964, which granted the application. We find the present record inadequate for a proper determination of the appeal. Accordingly, the application is remitted to the Special Term: (a) to hold a hearing and take proof upon the issue of whether (as the MVAIG contends) Thomas Dowdy, Jr., the owner and operator of the motor vehicle which allegedly struck the infant plaintiff, was in fact uninsured at the time of the accident, or whether (as the petitioners contend) Dowdy was insured at the time of the accident but his insurer thereafter had disclaimed or denied liability under its policy; and (b) on the basis of all the proof adduced, to make a decision upon such issue setting forth the findings of fact in support of the conclusion reached. The court will hold this appeal in abeyance pending such hearing and the filing, in the office of the Clerk of this court, of a typewritten transcript of the minutes and of the Special Term’s decision. The parties, if so advised, may file and serve upon each other supplemental briefs within 20 days after the filing of the transcript and decision. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.